Citation Nr: 1824655	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-29 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington



THE ISSUE

Entitlement to Department of Veterans Affairs (VA) burial benefits. 



ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from March 1943 to February 1946.  He died in December 2013.  The appellant is his daughter. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 denial by the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center (PMC) in Saint Paul, Minnesota of the appellant's claim of entitlement to VA burial benefits.  The case was certified to the Board by the RO in Seattle, Washington.

This appeal was processed using the VA paperless claims processing system. Accordingly, any future consideration of this appellant's case must take into account the existence of this electronic record. 


FINDINGS OF FACT

1.  The Veteran died in a private skilled nursing facility in December 2013, and he was buried in a private cemetery.  

2.  The appellant is the Veteran's daughter who paid for burial expenses of the Veteran from her own funds.

3.  At the time of his death, the Veteran was service-connected for an ununited chip fracture of the anterior margin of the left tibia; this disability was rated zero percent disabling, effective in February 1946.

4.  At the time of his death, the Veteran was not receiving VA service-connected compensation or nonservice-connected pension benefits. 

5.  At the time of his death, the Veteran did not have a claim pending that would have resulted in his receipt of VA disability compensation benefits or nonservice-connected pension benefits.

6.  The Veteran was not discharged from service due to a disability incurred in or aggravated by service, and upon his death, his body was not being held by a state or a political subdivision of a state.

7.  The Veteran did not die while in a VA Medical Center, domiciliary, or nursing home, or at a facility under contract with VA, or while traveling under proper prior authorization and at VA expense to a specified place for the purpose of examination, treatment, or care. 


CONCLUSION OF LAW

The criteria for the payment of VA burial benefits, to include a plot or interment allowance, have not been met.  38 U.S.C. §§ 2302, 2303, 2305, 2307 (2012); 38 C.F.R. §§ 38 C.F.R. 3.1600 - 3.1612 (2013); §§ 3.1700 - 3.1713 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

VA's duty to notify and assist claimants in substantiating a claim for VA benefits is codified in pertinent part at 38 U.S.C. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The United States Court of Appeals for the Federal Circuit has held that absent extraordinary circumstances, it is appropriate for the Board and the United States Court of Appeals for Veterans Claims (Court) to address only those procedural arguments specifically raised by a veteran.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In this case, the appellant has not alleged any prejudice with regard to notice.  In addition, because the application of the law to the undisputed facts is dispositive of the appeal on the issue of entitlement to VA burial benefits, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

II.  Merits of the Claim

A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a veteran and the expense of transporting the body to the place of burial.  38 U.S.C. § 2302 (2012); 38 C.F.R. §§ 3.1600 (2013); 38 C.F.R. § 3.1700 (2017).  If a veteran's death is not service-connected, a $300.00 payment may be made toward the veteran's funeral and burial expenses, including transportation, subject to certain specified conditions.  38 U.S.C. § 2302 (2012); 38 C.F.R. §§ 3.1600(b)(c), 3.1605(a) (2013); 38 C.F.R. §§ 3.1705(a), 3.1706(a) (2017).  Also, if the eligible veteran was not buried in a national cemetery, additional money is payable for a plot or interment allowance under certain circumstances.  38 U.S.C. § 2303(b) (2012); 38 C.F.R. § 3.1600(f) (2013); 38 C.F.R. § 3.1707 (2017).  A plot or interment allowance requires the deceased Veteran to be eligible for the burial in a national cemetery and to have not been buried in such a cemetery.  See id.

The appellant seeks entitlement to VA burial benefits.  Her primary contention is that the Veteran was in receipt of VA-approved medical care at the time of his death and that she is entitled to burial benefits as a result.  For the reasons that follow, the Board finds that entitlement to VA burial benefits is not established. 

Effective July 7, 2014, VA amended its regulations governing entitlement to monetary burial benefits, which include burial allowances for service-connected and nonservice-connected deaths, a plot or interment allowance, and reimbursement of transportation expenses.  Specifically, VA removed the current regulations (38 C.F.R. §§ 3.1600 through 3.1612) and replaced them with new 38 C.F.R. §§ 3.1700 through 3.1713.  As this claim was pending at the time of the regulation change, the Board shall analyze the claim under both the old and the new regulations. 

The Board notes that the Veteran was service-connected for an ununited chip fracture of the anterior margin of the left tibia; this disability was rated zero percent disabling, effective in February 1946.  The Veteran's death certificate states that he died from renal failure due to or as a consequence of sepsis.  There is no indication in the evidence of record that there is any connection between the left tibia chip fracture and the fatal septicemia with renal failure.

Initially, the Board notes that the appellant stated in her January 2014 VA Form 530 (application for burial benefits) that she was not claiming service connection for the cause of the Veteran's death.  The burial allowance specified in 38 U.S.C. § 2307, as well as additional allowances under certain circumstances, will be paid for the burial and funeral expenses of a veteran who died of a service-connected disability or disabilities.  38 C.F.R. § 3.1704(a) and (b).  Because the Veteran's death has not been service-connected, the criteria for this burial allowance are not satisfied.  See id.; see also 38 C.F.R. § 3.1600.

Thus, only the nonservice-connected burial benefits regulations are potentially for application.  In this regard, under the previous regulations in the case of a nonservice-connected death, entitlement to burial benefits is based upon the following conditions: (1) at the time of death, the veteran was in receipt of pension or compensation; or, (2) the veteran had an original or reopened claim for either benefit pending at the time of the veteran's death and in the case of a reopened claim there is sufficient prima facie evidence of record on the date of the veteran's death to show entitlement; or (3) the deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State.  38 U.S.C.§ 2302(a) (2012); 38 C.F.R. § 3.1600(b) (2013).

Burial benefits may also be paid if a person dies from nonservice-connected causes while "properly hospitalized" by VA (in a VA or non-VA facility).  38 C.F.R. § 3.1600(c) (2013).  Finally, if a Veteran dies in route while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care, burial expenses will be allowed as though death had occurred while properly hospitalized by VA.  38 C.F.R. § 3.1605(a) (2013).

The new regulation regarding nonservice-connected burial benefits is found at 38 C.F.R. § 3.1705.  That regulation provides that a burial allowance is payable for a veteran who, on the date of his death: (1) was receiving VA pension or disability compensation; (2) would have been receiving disability compensation but for the receipt of military retired pay; or (3) had a pending claim for benefits, a claim to reopen a previously denied claim, or a claim involving substitution, any of which if processed to completion would result in a grant of benefits. 

As with the old regulation, burial allowance is also warranted for a veteran who died while hospitalized by VA or who died while traveling under proper prior authorization, and at VA expense, to or from a specified place for purpose of examination, treatment, or care.  38 C.F.R. § 3.1706.

The evidence shows that the Veteran died in December 2013.  He died in a non-VA skilled nursing facility.  The appellant, the Veteran's daughter, paid expenses for his funeral, transportation and burial in a private cemetery.  She filed the current claim in January 2014.  The record reflects that, at the time of his death, the Veteran was not in receipt of VA compensation or pension benefits, that he did not have a claim pending and, while he had war time service, there is no evidence that his body was held by a State for any reason. 

While the appellant has argued that the Veteran did have a claim pending at the time of his death, review of the evidence of record reveals that, in 2013, the Veteran was seeking reassignment to Priority Group 4 for medical treatment pursuant to 38 C.F.R. § 17.36(a) and not disability compensation or pension.  A letter from the appellant, dated in June 2013, specifically states that the Veteran did not intend to apply for aid and attendance benefits or pension because receipt of those compensation benefits would result in his loss of assisted living benefits from Medicaid.

Under these circumstances, nonservice-connected burial benefits are not warranted under either the old or new regulations.  Under the old regulation, the claim fails both because, as the Veteran's service-connected left tibia disability was rated noncompensable, the Veteran was not in receipt of compensation benefits; because the Veteran was not in receipt of any pension benefits; and because the Veteran did not have a claim for pension or compensation benefits pending at the time of his death.  Moreover, while the Veteran had war time service, the claim also fails under the old regulation because the appellant does not claim and the record does not show that his body was held by a State and his war time service alone does not warrant awarding burial benefits.  38 C.F.R. § 3.1600(b) (2013).  In this regard, there is also no evidence that the Veteran was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty.  Id. 

Under the new regulations, the appellant's claim fails because the Veteran was not receiving VA pension or disability compensation; because there is no evidence that he would have been receiving disability compensation if not for the receipt of military retired pay; and because the Veteran did not have a claim pending at the time of his death.  38 C.F.R. § 3.1705(b) (2017).  Likewise, as there is also no evidence that the Veteran died in a VA facility or while being transported to or from such a facility, the Board also finds that burial benefits are also not warranted under 38 C.F.R. § 3.1605(a) (2013) or 38 C.F.R. § 3.1706 (2017).

As previously noted, burial benefits are also payable if a veteran dies from nonservice-connected causes while hospitalized by VA.  38 U.S.C.A. § 2303(a); 38 C.F.R. § 3.1706(a)(b).  For burial allowance purposes, the term "hospitalized by VA" means (1) admission to a VA facility for hospital, nursing home, or domiciliary care under the authority of 38 U.S.C. § 1710 or 1711(a); (2) admission (transfer) to a non-VA facility for hospital care under the authority of 38 U.S.C. § 1703 (pertaining to non-VA facilities which have contracted with VA to furnish hospital care or medical services); (3) admission (transfer) to a nursing home for nursing home care at the expense of the United States; or (4) admission (transfer) to a State nursing home for nursing home care with respect to which payment is authorized under 38 U.S.C. § 1741.38.  See 38 U.S.C. § 2303(a)(2); 38 C.F.R. § 3.1706(b).

The appellant argues that this provision applies because the Veteran was discharged from a VA hospital and sent by VA to the private skilled nursing facility where he subsequently died.  She contends that this facility is a VA contracted facility and that the Veteran was in receipt of VA-approved care at that private facility notwithstanding that the associated fees were being paid by non-VA sources.  Review of the evidence of record reveals that the Veteran was discharged from a VA hospital on November 20, 2013, and transferred to a private skilled nursing facility.  A December 10, 2013 VA Non-VA Care Hospital Notification Note states that the Veteran had been admitted to a private hospital on December 2, 2013.  It was noted that the appellant had contacted VA Social Work regarding this private non-VA hospitalization and that the Veteran might want to transfer to the VA but he was not yet ready and no decision had been made.  An addendum to the note indicated that the Veteran had been discharged from the private hospital on December 16, 2013.  He died the next day at the private skilled nursing facility where he had previously been treated.

The December 9, 2013 VA Social Work Telephone Contact Note indicates that the appellant wanted the Veteran to go to VA for rehabilitation after his discharge from the private hospital.  The appellant stated that having the Veteran in the VA facility would also save him some money and not cost him Medicare days.  Thus, the evidence of record shows that the Veteran's final hospitalization was in a private facility; that the private hospital discharged the Veteran to a private skilled nursing facility; and that the appellant was aware the private nursing facility fees were paid by Medicare.  The Board therefore concludes that the appellant is not entitled to nonservice-connected burial benefits because the Veteran did not die while properly hospitalized by VA in a VA or non-VA facility.  Although the Veteran had been receiving VA medical services prior to his death, there is no evidence that he died at a private facility which was under contract with VA pursuant to 38 C.F.R. § 1703(a).  There is also no evidence that the Veteran was traveling to a private facility with proper prior authorization and at VA expense.  Accordingly, the criteria for a burial allowance for a veteran who died while hospitalized by VA are not satisfied.  See 38 C.F.R. § 3.1706 (2017); see also 38 C.F.R. § 3.1600 (2013).

Finally, the law provides for the payment of plot or interment allowance in certain circumstances.  Under the prior regulations, for a claim filed on or after December 16, 2003, entitlement to a plot or interment allowance is subject to the following conditions: (1) the deceased veteran is eligible for burial in a national cemetery; (2) the veteran is not buried in a national cemetery or other cemetery under the jurisdiction of the United States; and (3) the applicable further provisions of 38 C.F.R. § 3.1600 and §§ 3.1601 through 3.1610 [that is, a plot allowance is not precluded by any other provision of 38 C.F.R. § 3.1600 or by 38 C.F.R. §§ 3.1601 - 3.1610].  See 38 U.S.C. § 2303(b) (2012); 38 C.F.R. § 3.1600(f)(1) (2013).

Here, the Veteran is considered to have been a "veteran" for VA purposes such that he was eligible to have been buried in a national cemetery (see 38 C.F.R. § 38.620(a)), and his death certificate shows that he was not buried in a national cemetery or other cemetery controlled by the United States.  

Nevertheless, the criteria for a plot or interment allowance for burial in a State veterans' cemetery or other cemetery are not satisfied.  See 38 C.F.R. § 3.1707 (2017); see also 38 C.F.R. § 3.1600 (2013).  This allowance is only payable to a State, or an agency or political subdivision of a state, under certain circumstances and if certain criteria are satisfied, or to a claimant if the veteran is eligible for a burial allowance under sections 3.1705 or 3.1706 of the regulations, or if the veteran was discharged from active service for a disability incurred or aggravated in line of duty, or if at the time of discharge from active service the veteran had a disability shown by official service records which in medical judgment would have justified a discharge for disability.  38 C.F.R. § 3.1707 (2017); see also 38 C.F.R. § 3.1600 (2013). 

In this case, as discussed above, the criteria for a burial allowance under section 3.1705 or 3.1706 have not been satisfied.  Moreover, the Veteran was not discharged from active service for a disability incurred or aggravated in line of duty, and there is no assertion or indication that at the time of discharge from active service he had a disability shown by official service records which in medical judgment would have justified a discharge for disability.  Accordingly, the criteria for a burial allowance under 38 C.F.R. § 3.1707 (2017) are not satisfied.  Cf. 38 C.F.R. § 3.1600 (2013). 

Additionally, the Veteran's body was never held by a state.  Accordingly, the criteria for a burial allowance under 38 C.F.R. § 3.1708 (2017) are not satisfied.  Cf. 38 C.F.R. § 3.1600 (2013). 

Because the Veteran was not buried in a national cemetery, reimbursement for transportation expenses is not available.  See 38 C.F.R. § 3.1709 (2017).  Cf. 38 C.F.R. § 3.1600 (2013).

Under these circumstances, service-connected or nonservice-connected burial benefits are not warranted.  The Board acknowledges and appreciates the Veteran's honorable military service and is sympathetic to the loss his family has suffered.  The Board sincerely empathizes with the appellant's situation, and regrets that it cannot render a favorable decision in this matter.  The payment of burial benefits, however, is strictly based on specific statutory and regulatory guidelines, which have not been met in this case.  

As such, the law, not the evidence, is dispositive of the outcome of this case.  As a matter of law, the appellant is not eligible for VA burial benefits.  Thus, the claim for eligibility for VA burial benefits must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to VA burial benefits is denied. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


